department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list 408a oo-oo legend taxpayer a custodian c financial advisor f amount ira x simple_ira y dear this is in response to your request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date in which you request relief under sec_30 of the procedure and adminrstrative regulations the p a regulations the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a owned a traditional individual_retirement_account ira x as well as a simple_ira account under sec_408 of the code simple_ira y custodian c served as the custodian of both ira x and simple_ira y taxpayer a as an employer established her simple_ira plan on forms provided by custodian c taxpayer a engaged financial advisor f to serve as the professional investment_advisor for ira x and simple_ira y upon financial advisor f's recommendation taxpayer a consolidated her ira x and simple_ira yin order to simplify the administration and maintenance of the iras custodian c rolled over the funds from ira x into simple_ira yin a trustee-to-trustee transfer on date the documents you submitted demonstrate that the amount transferred from ira x to simple_ira y was amount in directing the transfer of funds taxpayer a relied on the advice of financial advisor f and was not aware that the transfer of funds from her traditional_ira to her simple_ira was contrary to applicable tax law and could result in the disqualification of her simple_ira custodian c effected the transfer despite the fact that under the tax law and the terms of the simple_ira plan drafted by custodian c a simple_ira may not accept a rollover or transfer from a traditional_ira you represent that the to the best of your knowledge and belief your federal individual_income_tax_return for is not currently under exam by any district_director of the internal_revenue_service the service nor is any appeals_office of the service or any federal court presently considering such return you further represent that the tax consequences of the transfer to simple_ira y could result in a six-year statute_of_limitations with respect to the federal_income_tax return you filed for taxpayer a reported the erroneous transaction involving simple_ira y to the service through an application to the service's voluntary compliance program but upon the service's advice subsequ'ently withdrew that application and submitted this request for a private_letter_ruling based on the foregoing facts and representation you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted a period not to exceed days from the date of this ruling to recharacterize the date contribution to simple_ira y as a contribution to a traditional_ira with respect to your request sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-4 provides that if an amount is erroneously rolled over or transferred from a traditional_ira to a simple_ira the contribution can subsequently be recharacterized as a contribution to another traditional_ira sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize an ira contribution to recharacterize an amount that has been converted from a traditional_ira to a simple_ira the taxpayer must notify the simple_ira trustee of the 'taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of thep a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affida'vits described in section dollar_figure e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government section dollar_figure b of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section dollar_figure c i of the p a regulations provides that the interests of the government are ordinarily prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money section dollar_figure c ii of the p a regulations further provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in the present case taxpayer a relied on financial advisor f's recommendation to combine ira x and simple_ira y the transfer from ira x to simple_ira y was effected by the financial_institution that served as custodian of both accounts and which had provided the documents to establish taxpayer a's simple_retirement_account taxpayer a was unaware that such rollover could result in the disqualification of her simple_ira y taxpayer a failed to timely make the election to recharacterize the contribution to her simple_ira y because she was unaware that the contribution was not permissible until after the election_period had expired taxpayer voluntarily disclosed the problem with the transfer to simple_ira y to the service by filing a voluntary compliance program vcp application with the service which ultimately recommended that taxpayer a withdraw such application and request a letter_ruling permitting the recharacterization recharacterizing the transfer as a rollover to a traditional_ira is consistent with the manner in which the taxpayer treated the transaction on her tax_return the interests of the government would thus not be prejudiced by providing relief under the circumstances described above taxpayer a satisfies the requirements of section dollar_figure b of the p a regulations accordingly we rule that pursuant to clauses i and iii of sec_301_9100-3 of the p a regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution to simple_ira y as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that the above iras qualify under sec_408 of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office ' ' if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 sincerely yours 5' laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc
